

Exhibit 10.1







MOSAIC LTI DEFERRAL PLAN







Approved March 5, 2015

--------------------------------------------------------------------------------




MOSAIC LTI DEFERRAL PLAN
TABLE OF CONTENTS
Page
ARTICLE 1.DEFINITIONS, GENDER, AND NUMBER 2
Section 1.1.Definitions
Section 1.2.Gender and Number
ARTICLE 2.PARTICIPATION 5
Section 2.1.Who May Participate
Section 2.4.Termination and Suspension of Participation
Section 2.5.Missing Persons
ARTICLE 3.DEFERRALS, CREDITING, AND VESTING 6
Section 3.1.Deferrals
Section 3.2.Crediting
Section 3.3.Vesting
ARTICLE 4.DISTRIBUTION 8
Section 4.1. Distribution of Deferrals
Section 4.2.Exception to Payment Terms
Section 4.3.Distributions on Plan Termination
Section 4.4.Forfeiture for Misconduct
ARTICLE 5.FUNDING 12
Section 5.1.Source of Benefits
Section 5.2.No Claim on Specific Assets
ARTICLE 6.ADMINISTRATION AND FINANCES 13
Section 6.1.Administration
Section 6.2.Powers of Committee
Section 6.3.Actions of the Committee
Section 6.4.Delegation
Section 6.5.Reports and Records
Section 6.6.Valuation
Section 6.6.Committee Member Participating in Plan


ARTICLE 7.AMENDMENTS AND TERMINATION 15



‑i‑

--------------------------------------------------------------------------------




Section 7.1.Amendments
Section 7.2.Termination
ARTICLE 8.CLAIM PROCEDURES 16
Section 8.1.Determinations
Section 8.2.Claims and Review Procedures
Section 8.3.Rules and Regulations
Section 8.4.Deadline to File Claim
Section 8.5.Exhaustion of Administrative Remedies
Section 8.6.Deadline to File Legal Action
Section 8.7.Knowledge of Fact by Participant Imputed to Beneficiary and Others
ARTICLE 9.MISCELLANEOUS 21
Section 9.1.No Guarantee of Employment or Retention to Perform Services
Section 9.2.Release
Section 9.3.Notices
Section 9.4.Nonalienation
Section 9.5.Withholding
Section 9.6.Captions
Section 9.7.Binding Agreement
Section 9.8.Invalidity of Certain Provisions
Section 9.9.No Other Agreements
Section 9.10.Incapacity
Section 9.11.Counterparts
Section 9.12.Participating Affiliates
Section 9.13.Sole Source of Benefits
Section 9.14.Electronic Media
Section 9.15.ERISA Status
Section 9.16.Internal Revenue Code Status
Section 9.17.Choice of Law
Section 9.18.Choice of Venue









‑ii‑

--------------------------------------------------------------------------------




MOSAIC LTI DEFERRAL PLAN
The Mosaic Company (the “Company”) established this Mosaic LTI Deferral Plan
(the “Plan”), effective March 5, 2015, for the benefit of certain employees
(generally executives and highly compensated employees) and non‑employee
directors of the Company.
The Plan shall apply to LTI Awards deferred on or after the Plan’s effective
date. The Plan is maintained with the understanding that the Plan is not subject
to ERISA with respect to: (i) non‑employee directors because they are not
employees, and (ii) employees because the Plan is not intended to provide
retirement income for employees or defer compensation to termination or a period
after termination. The Plan is subject to section 409A of the Code. Each
provision shall be interpreted and administered accordingly. Notwithstanding the
foregoing, neither the Company nor any of its officers, directors, agents or
affiliates shall be obligated, directly or indirectly, to any Participant or any
other person for any taxes, penalties, interest or like amounts that may be
imposed on the Participant or other person on account of any amounts under this
Plan or on account of any failure to comply with the Code.
The obligation of the Company to make payments under the Plan constitutes an
unsecured (but legally enforceable) promise of the Company to make such payments
and no person, including any Participant or Beneficiary, shall have any lien,
prior claim or other security interest in any property of the Company as a
result of the Plan. Notwithstanding a Participant’s deferral of an LTI Award
settled in shares of Common Stock, the payment of such LTI Award shall be made
under and subject to the LTI Award and The Mosaic Company 2014 Stock and
Incentive Plan and any shares, when issued, are issued pursuant to The Mosaic
Company 2014 Stock and Incentive Plan.





    



--------------------------------------------------------------------------------




ARTICLE 1

DEFINITIONS, GENDER, AND NUMBER    
Section 1.1. Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning, and when a defined meaning is intended, the term
is capitalized.
(a)
“Account” means all of a Participant’s LTI Awards subject to a Deferral Election
Agreement that have not been paid to the Participant.

(b)
“Administratively Reasonable Period of Time” means a payment under the Plan will
be made as soon as administratively practicable on or after a specified date and
no later than (i) within the same calendar year as such specified date, or, if
later, (ii) by the fifteenth (15th) day of the third (3rd) calendar month
following such specified date.

(c)
“Affiliate” means any corporation which is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) which includes the
Company and any trade or business (whether or not incorporated) which is under
common control (as defined in section 414(c) of the Code) with the Company.

(d)
“Authorized Officer” means the Senior Vice President of Human Resources.

(e)
“Beneficiary” or “Beneficiaries” means the persons or trusts designated by a
Participant in writing pursuant to Section 4.2(b) of the Plan as being entitled
to receive any benefit payable under the Plan by reason of the death of a
Participant, or, in the absence of such designation, the Participant’s estate.

(f)
“Board” means the Board of Directors of the Company, as constituted at the
relevant time.

(g)
“Change in Control” means a change in control as defined under the award
agreement to which a deferral relates; provided, however, that in all cases a
change in control shall meet the definition of a change in control under
section 409A of the Code or it will not be considered a change in control.

(h)
“Code” means the Internal Revenue Code of 1986, including applicable regulations
for the specified section of the Code. Any reference in this Plan to a section
of the Code, including the applicable regulation, shall be considered also to
mean and refer to any subsequent amendment or replacement of that section or
regulation.




‑2‑



--------------------------------------------------------------------------------




(i)
“Commencement Date” shall mean the date that payment will commence as provided
under Section 4.1(a) or as provided under a Participant’s Deferral Election
Agreement.

(j)
“Committee” means the Compensation Committee of the Board, except with respect
to actions and determinations involving Directors, Committee shall mean the
Corporate Governance and Nominating Committee of the Board (the “Governance
Committee”).

(k)
“Company” means The Mosaic Company or any successor thereto.

(l)
“Deferral Election Agreement” means an agreement by a Participant to defer all
or a portion of an LTI Award under the Plan.

(m)
“Director” means a member of the Company’s Board of Directors who is not an
employee of the Company.

(n)
“Disabled” or “Disability” means a condition in which either: (i) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months, or (ii) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving replacement benefits for a period of not less than three
months under an accident and health plan covering employees of the Company and
its Affiliates.

(o)
“Enrollment Period” means the period during which a Participant may elect to
defer all or a portion of his or her LTI Awards that may be granted in such Plan
Year (for this purpose, an LTI Award shall be considered granted when the
Company takes action to approve such grant), which shall be either (i) prior to
January 1 of each Plan Year, provided that such election shall be made as of the
times the Authorized Officer may prescribe and shall be irrevocable as of
December 31 of the year immediately preceding the Plan Year for which such
elections are effective, or (ii) a period provided for under Section 3.1(a).

(p)
“LTI Award” means a long-term incentive award, payable in shares of Common Stock
or cash, granted by the Company.

(q)
“Participant” means: (i) a U.S. Based employee (generally, an executive or a
highly compensated employee) designated by the Authorized Officer, or (ii) a
Director; in each case who has commenced participation in the Plan (by electing
to defer an LTI Award).




‑3‑



--------------------------------------------------------------------------------




(r)
“Plan” means the “Mosaic LTI Deferral Plan.” The Plan is set forth in a document
effective as of March 5, 2015 and subsequent amendments to that plan documents.

(s)
“Plan Year” means January 1 through December 31.

(t)
“Qualified Domestic Relations Order” has the same meaning as in section 414(p)
of the Code.

(u)
“Separation from Service” means a separation from service for the purposes of
section 409A of the Code.

(v)
“Specified Employee” means a specified employee for the purposes of section 409A
of the Code.

Section 1.2. Gender and Number. Except as otherwise indicated by context,
masculine terminology used herein also includes the feminine and neuter, and
terms used in the singular may also include the plural.
ARTICLE 2

PARTICIPATION
Section 2.1. Who May Participate. Participation in the Plan is limited to
Participants.
Section 2.2. Termination and Suspension of Participation. Once an individual has
become a Participant in the Plan, participation shall continue until the first
to occur of: (i) payment in full of all benefits to which the Participant or his
or her Beneficiary is entitled under the Plan, or (ii) the occurrence of the
event specified in Section 2.3 which results in loss of benefits.
Section 2.3. Missing Persons. Each Participant and Beneficiary entitled to
receive benefits under the Plan shall be obligated to keep the Company informed
of his or her current address until all Plan benefits that are due to be paid to
the Participant or Beneficiary have been paid to him or her. If the Company is
unable to locate the Participant and the Company has not received notice that
the Participant has died, the Participant’s LTI Awards under the Plan will be
forfeited as of the date that is five years after the date the payment was due.
If the payment was to be made in installments, all unpaid installments shall be
forfeited as of the date that is five years after the date the first installment
payment was due. If the Company locates the Participant or receives notice of
the Participant’s death after the forfeiture of the Participant’s LTI Awards,
the Participant’s LTI Awards will not be reinstated and the Plan will owe no
amount to the Participant or the Participant’s Beneficiaries. If payment is
delayed because the Participant is missing or the Company does not receive
timely notice of the Participant’s death, neither the Company nor any of its
officers, directors, agents or affiliates shall be obligated, directly or
indirectly, to any Participant or any other person for any taxes, penalties,
interest or like amounts that may be imposed on the Participant or other person
on account of any amounts paid under this Plan or on account of any failure to
comply with the Code.



‑4‑



--------------------------------------------------------------------------------






ARTICLE 3

DEFERRALS, CREDITING, AND VESTING
Section 3.1. Deferrals.
(a)
Amount of Deferrals. Subject to the following rules and any rules adopted by the
Authorized Officer, during the applicable Enrollment Period a Participant may
elect to defer either twenty‑five percent (25%), fifty percent (50%),
seventy‑five percent (75%), or one hundred percent (100%) of the LTI Award under
a Deferral Election Agreement. The Committee, in the case of Directors, or the
Authorized Officer, in the case of all other Participants, may, from time to
time, change the minimum and maximum allowable elective deferrals, although such
changes will take effect only with respect to LTI, if any, issued by the Company
following the effectiveness of such changes.

Notwithstanding the foregoing, to the extent allowed by the Authorized Officer,
a Participant also may elect to defer all or a portion of his or her LTI Awards
at the following times: (i) if the LTI Award is performance based compensation
(as defined under section 409A of the Code), the election may be made no later
than six months before the end of the performance period specified in the
applicable award agreement or such earlier date as set by the Authorized
Officer; (ii) if the LTI Award is subject to a substantial risk of forfeiture
that will not lapse until at least thirteen months after the date of award or
grant (or earlier upon death, Disability or a Change in Control), the election
may be made no later than the first thirty days after the date of award or
grant; provided that if the LTI Award actually vests within the first thirteen
months by reason of death, Disability, or a Change in Control, then the deferral
election shall be cancelled; and (iii) any other period established by the
Authorized Officer that complies with section 409A of the Code.
(b)
Separate Elections. A Participant shall make separate elections in a Deferral
Election Agreement for each individual LTI Award.

(c)
Distribution Election. At the time a Participant enters into a Deferral Election
Agreement, the Participant shall elect the time and form of distribution for the
amount deferred under the Deferral Election Agreement, subject to the terms of
Section 4 of the Plan.

Section 3.2. Crediting.
(a)
Deferral of Cash Settled LTI Awards. If a Participant elects to defer all or a
portion of an LTI Award paid in cash, the administration, recordkeeping, and
payment of such LTI Award shall be handled under this Plan after the




‑5‑



--------------------------------------------------------------------------------




payment date under the award agreement for such LTI Award. Once this Plan
assumes the recordkeeping responsibility, the amount deferred in cash shall be
credited each year effective as of December 31 with interest at the Applicable
Federal Rate (“AFR”) as of that month. In addition, if the amount is paid prior
to December 31, the amount shall be credited with interest at the AFR rate as of
the month preceding the date of payment, pro-rated for the portion of the year
preceding the date of payment.
This Section 3.2(a) shall also apply to any cash payment made under an LTI Award
settled in shares of the Company’s common stock, par value $.01 per share
(“Common Stock”), to the extent specified in the related award agreement.
(b)
Deferral of Share Settled LTI Awards. If a Participant elects to defer all or a
portion of an LTI Award to be issued in shares of Common Stock, and the payment
of such LTI Award, shall be made under and subject to the LTI Award and The
Mosaic Company 2014 Stock and Incentive Plan, and paid as specified in the
Participant’s Deferral Election Agreement or as provided under Section 4 of this
Plan. Such awards shall also be subject to the terms of this Plan.

(c)
In General. The Committee may revise the crediting rules under this Section 3.2
from time to time in the Committee’s discretion.

Section 3.3. Vesting. Subject to forfeiture under Section 2.3, once a
Participant’s LTI Award vests according to the LTI Award’s terms, the LTI Award
shall be one hundred percent (100%) vested.
ARTICLE 4

DISTRIBUTION
Section 4.1. Distribution of Deferrals. Except as provided under Section 4.2,
distribution to a Participant shall be made at the time and in the form
specified by the Participant in his or her Deferral Election Agreement according
to the following rules.
(a)
Time of Distribution. A Participant may elect a Commencement Date which shall be
January 30 (or the next succeeding business day if January 30 is not a business
day) of the year elected by the Participant on the Participant’s Deferral
Election Agreement (or within the Administratively Reasonable Period of Time
thereafter). If the Participant does not specify the Commencement Date in a
Deferral Election Agreement, the Participant will be deemed to have elected to
have the LTI Award deferred under a Deferral Election Agreement distributed on
the first January 30 (or the next succeeding business day if January 30 is not a
business day) after the fourth anniversary




‑6‑



--------------------------------------------------------------------------------




of the grant date for an LTI Award (or within the Administratively Reasonable
Period of Time thereafter).
(b)
Form of Distribution. A Participant shall elect whether distribution of an LTI
Award deferred under a Deferral Election Agreement shall be paid out on the
Commencement Date: (i) in a single payment or lump sum payment; or (ii) in
annual installments over a period of three, five, or ten years following the
Commencement Date. If the Participant does not specify the form of distribution
in a Deferral Election Agreement, the Participant will be deemed to have elected
to have the LTI Award deferred under a Deferral Election Agreement distributed
all in a single payment or lump sum payment.

(c)
Determination of Amount of Installment Payment. If a Participant elects to have
distribution made in the form of installments pursuant to Section 4.1(b)(ii),
the amount of each installment payment shall be determined by multiplying the
amount of the LTI Award deferred under a Deferral Election Agreement subject to
the election by a fraction, the denominator of which in the first year of
payment equals the number of years over which benefits are to be paid, and the
numerator of which is one. The amounts of the payments for each succeeding year
shall be determined by multiplying the balance of the LTI Award deferred under a
Deferral Election Agreement subject to the election as of the applicable
anniversary of the payment Commencement Date by a fraction, the denominator of
which equals the number of remaining years over which the LTI Award is to be
paid, and the numerator of which is one. The LTI Award deferred under a Deferral
Election Agreement will be credited as described in Section 3.2. If shares of
Common Stock are being distributed the value of any fractional shares shall be
paid in cash at the same time in lieu of a fractional share.

(d)
Disability, Qualified Change in Control Termination (Separation from Service
with respect to a Change in Control), and Change in Control. Neither the time
nor form of payment of a deferred LTI Award hereunder will be altered due to a
Participant becoming Disabled, the Participant experiencing a qualified change
in control termination, or the Company experiencing a Change in Control.

Section 4.2. Exception to Payment Terms. Notwithstanding the Participant’s
Deferral Election Agreement or anything in this Article 4 to the contrary, the
following rules apply to the time and form of payment:
(a)
Death. If a Participant dies, then, notwithstanding Section 4.1(a) or a
Participant’s Deferral Election Agreement to the contrary, the Participant’s LTI
Award subject to the Deferral Election Agreement shall be distributed to the
Participant’s Beneficiary in a lump sum as of the earlier of (i) the date
elected by the Participant on the Deferral Election Agreement, or (ii) on the




‑7‑



--------------------------------------------------------------------------------




date that is the third anniversary of the Participant’s death (or within the
Administratively Reasonable Period of Time thereafter).
Each Participant may from time to time designate one or more persons (who may be
any one or more members of such person’s family or other persons,
administrators, trusts, foundations or other entities) as the Participant’s
Beneficiary under the Plan. Such designation shall be made on a form prescribed
by the Human Resources Department. Each Participant may, at any time, and from
time to time, change any previous Beneficiary designation, without notice to or
consent of any previously designated Beneficiary, by amending his or her
previous designation on a form prescribed by the Human Resources Department. If
the Beneficiary does not survive the Participant (or is otherwise unavailable to
receive payment) or if no Beneficiary is validly designated, then the amounts
payable under the Plan shall be paid to the Participant’s estate. If more than
one person is the Beneficiary of a deceased Participant, each such person shall
receive a pro rata share of any death benefit payable unless otherwise
designated on the applicable Beneficiary designation form. If a Beneficiary who
is receiving benefits dies, all benefits that were payable to such Beneficiary
shall then be payable to the estate of that Beneficiary.
(b)
Small Deferral Payment. If the aggregate balance of all the Participant’s
amounts in all similar plans maintained by the Company (as defined under
section 409A of the Code) after a Participant’s Separation from Service is less
than the limit under section 402(g) of the Code, then the Company may pay out
the Participant’s LTI Awards under this Plan and all other similar plans
maintained by the Company, if permitted under the plans and the Code.

(c)
Delay in Distributions.

(i)
If the Participant is a Specified Employee, any Plan distributions that are
otherwise to commence on the Participant’s Separation from Service shall
commence within the Administratively Reasonable Period of Time after the six
month anniversary of the Participant’s Separation from Service, or if earlier,
the Participant’s death.

(ii)
The Company shall delay the distribution of any amount otherwise required to be
distributed under the Plan if, and to the extent that, the Company reasonably
anticipates that the Company’s deduction with respect to such distribution
otherwise would be limited or eliminated by application of section 162(m) of the
Code. In such event, the distribution will be made at the earliest date on which
the Company reasonably anticipates that the deduction of the distribution will
not be limited or eliminated by section 162(m) of the Code.




‑8‑



--------------------------------------------------------------------------------




(iii)
The Company shall delay the distribution of any amount otherwise required to be
distributed under the Plan if, and to the extent that, the Company reasonably
anticipates that the making of the distribution would violate Federal securities
laws or other applicable law. In such event, the distribution will be made at
the earliest date on which the Company reasonably anticipates that the making of
the distribution will not cause such a violation.

(d)
Acceleration of Distributions. All or a portion of a Participant’s LTI Awards
may be distributed at an earlier time and in a different form than specified in
this Article 4:

(i)
As may be necessary to fulfill a Qualified Domestic Relations Order or a
certificate of divestiture (as defined in section 1043(b)(2) of the Code).

(ii)
The Company may deduct from an LTI Award after it has vested and other
conditions related to the LTI Award are met an amount necessary to cover federal
and state employment taxes to the extent permitted under 26 C.F.R.
§ 1.409A‑3(j)(4)(vi) and (xi) (to the extent that such taxes are due at that
time).

(iii)
Due to a failure of the Plan to satisfy section 409A of the Code with respect to
the Participant, but only to the extent an amount is required to be included in
the Participant’s income as a result of such failure.

Section 4.3. Distributions on Plan Termination. Notwithstanding anything in this
Article 4 to the contrary, if the Plan is terminated, distributions shall be
made in accordance with Section 7.2.
Section 4.4. Forfeiture for Misconduct. Notwithstanding anything in this Plan to
the contrary, with respect to each LTI Award deferred under this Plan, if
fraudulent or intentional misconduct contributes to the need for a material
restatement of all or a portion of the Company’s financial statements filed with
the Securities and Exchange Commission or otherwise contributes to the use of
inaccurate metrics to determine the amount of any LTI Award granted to any
Participant under The Mosaic Company 2014 Stock and Incentive Plan (including
any profit from the sale of stock that was the subject of an LTI Award) or
accrued by the Company in respect of any LTI Award, in addition to any other
disciplinary or other action available to the Company under any agreement,
Company policy including its Code of Business Conduct and Ethics, applicable law
or otherwise, the Board, upon the recommendation of the Committee, may require
any Participant to forfeit any LTI Award made to, and/or reimburse the Company
the amount of any incentive compensation paid to, or received or earned by, such
Participant or accrued by the Company in connection with any LTI Award, provided
that such Participant either knowingly or grossly negligently engaged in such
misconduct, or grossly negligently failed to prevent such misconduct, if in any
such case the amount of such LTI Award or incentive compensation was greater
than it would have been absent the misconduct.



‑9‑



--------------------------------------------------------------------------------




ARTICLE 5

FUNDING
Section 5.1. Source of Benefits. All benefits under the Plan shall be paid when
due by the Company out of its assets. Any amounts set aside by the Company for
payment of benefits under the Plan are the property of the Company.
Section 5.2. No Claim on Specific Assets. No Participant shall be deemed to
have, by virtue of being a Participant in the Plan, any claim on any specific
assets of the Company such that the Participant would be subject to income
taxation on his or her benefits under the Plan prior to distribution, and the
rights of Participants and Beneficiaries to benefits to which they are otherwise
entitled under the Plan shall be those of an unsecured general creditor of the
Company.


ARTICLE 6

ADMINISTRATION AND FINANCES
Section 6.1. Administration. The Plan shall be administered by the Committee.
The Company shall bear all administrative costs of the Plan other than those
specifically charged to a Participant or Beneficiary.
Section 6.2. Powers of Committee. In addition to the other powers granted under
the Plan, the Committee shall have all powers necessary to administer the Plan,
including, without limitation, powers:
(a)
to interpret the provisions of the Plan;

(b)
to establish and revise the method of tracking amounts under the Plan; and

(c)
to establish rules for the administration of the Plan and to prescribe any forms
required to administer the Plan.

The Committee delegates the day‑to‑day administration of the Plan to the
Authorized Officer. In addition, the Committee may delegate any of its powers
(other than the power to amend or terminate the Plan) to the Global Benefits
Committee or to the Authorized Officer.
Section 6.3. Actions of the Committee. The Committee (including any person or
entity to whom the Committee has delegated duties, responsibilities or
authority, to the extent of such delegation) has total and complete
discretionary authority to determine conclusively for all parties all questions
arising in the administration of the Plan, to interpret and construe the terms
of the Plan and to determine all questions of eligibility and status of
employees, Participants and Beneficiaries under the Plan and their respective
interests. Subject to the claims and review procedures described in Article 8,
all determinations, interpretations, rules and decisions of the Committee
(including those made or established by any person or entity to whom the
Committee has delegated duties,



‑10‑



--------------------------------------------------------------------------------




responsibilities or authority, if made or established pursuant to such
delegation) are conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.
Section 6.4. Delegation. The Committee, or any officer or other employee of the
Company designated by the Committee, shall have the power to delegate specific
duties and responsibilities to officers or other employees of the Company or
other individuals or entities. Any delegation may be rescinded by the Committee
at any time. Each person or entity to whom a duty or responsibility has been
delegated shall be responsible for the exercise of such duty or responsibility
and shall not be responsible for any act or failure to act of any other person
or entity.
Section 6.5. Reports and Records. The Committee, and those to whom the Committee
has delegated duties under the Plan, shall keep records of all their proceedings
and actions and shall maintain books of account, records, and other data as
shall be necessary for the proper administration of the Plan and for compliance
with applicable law.
Section 6.6. Valuation. As of such valuation dates determined by the Company,
the Company shall adjust the valuation of a Participant’s deferred LTI Awards
(as applicable).
Section 6.7. Committee Member Participating in Plan. If a member of the
Committee is a Participant, such Committee member shall not be a part of, and
shall not participate in any way, in any determination or decision with respect
to the manner or timing of benefit distributions to him or her individually or
the permissibility of withdrawals by him or her individually.


ARTICLE 7

AMENDMENTS AND TERMINATION
Section 7.1. Amendments. The Company, by written action of the Board may amend
the Plan, in whole or in part, at any time and from time to time. The Committee
may amend the Plan, without approval or authorization of the Board, provided
that any such amendment: (i) does not materially increase the cost of the Plan;
or (ii) is required in order to comply with the law, in which case the Committee
shall amend the Plan in such manner as the Committee deems necessary or
desirable to comply with the law. To the extent an amendment approved by the
Committee affects Directors, the amendment must also be approved by the
Governance Committee. An amendment shall not reduce a Participant’s deferred LTI
Awards determined as of the date of such amendment without such Participant’s or
Beneficiary’s consent.
Section 7.2. Termination. The Company, by action of the Committee and Governance
Committee, may at any time terminate the Plan, and reduce, suspend or
discontinue future contributions to the Plan. The termination of the Plan shall
not reduce a Participant’s deferred LTI Awards determined as of the date of such
amendment without such Participant’s or Beneficiary’s consent. If the Plan is
terminated, the Company shall terminate the Plan in accordance with the
provisions permitting plan termination under section 409A of the Code.





‑11‑



--------------------------------------------------------------------------------




ARTICLE 8

CLAIM PROCEDURES    
Section 8.1. Determinations. The benefits under the Plan will be paid only if
the Committee decides in its discretion that the applicant is entitled to them.
The Committee has discretionary authority to grant or deny benefits under the
Plan. The Committee shall have the sole discretion, authority and responsibility
to interpret and construe this Plan and all relevant documents and information,
and to determine all factual and legal questions under the Plan, including but
not limited to, the entitlement of all persons to benefits and the amounts of
their benefits. The Committee shall make such determinations as may be required
from time to time in the administration of the Plan. This discretionary
authority shall include all matters arising under the Plan. An application for a
distribution shall be considered as a claim.
Section 8.2. Claims and Review Procedures. The claim and review procedures set
forth in this section shall be the mandatory claims and review procedures for
the resolution of disputes and disposition of claims filed under the Plan to be
reviewed by the Committee.
(a)
Initial Claim. An individual may, subject to any applicable deadline, file with
the Authorized Officer a written claim for benefits under the Plan in a form and
manner prescribed by such Authorized Officer.

(i)
If the claim is denied in whole or in part, the Authorized Officer shall notify
the claimant of the adverse benefit determination within ninety days after
receipt of the claim.

(ii)
The ninety-day period for making the claim determination may be extended for
ninety days if the Authorized Officer determines that special circumstances
require an extension of time for determination of the claim, provided that the
Authorized Officer notifies the claimant, prior to the expiration of the initial
ninety-day period, of the special circumstances requiring an extension and the
date by which a claim determination is expected to be made.

(b)
Notice of Initial Adverse Determination. A notice of an adverse determination
shall be set forth in a manner calculated to be understood by the claimant:

(i)
the specific reasons for the adverse determination;

(ii)
references to the specific provisions of this Plan (or other applicable Plan
document) on which the adverse determination is based;

(iii)
a description of any additional material or information necessary to perfect the
claim and an explanation of why such material or information is necessary; and




‑12‑



--------------------------------------------------------------------------------




(iv)
a description of the claims and review procedures, including the time limits
applicable to such procedure.

(c)
Request for Review. Within sixty days after receipt of an initial adverse
benefit determination notice, the claimant may file with the Authorized Officer
a written request for a review of the adverse determination and may, in
connection therewith, submit written comments, documents, records and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty days after receipt of the
initial adverse determination notice shall be untimely. The Authorized Officer
shall provide the request for review to the Committee.

(d)
Claim on Review. If the claim, upon review, is denied in whole or in part, the
Committee shall notify the claimant of the adverse benefit determination within
sixty (60) days after receipt of such a request for review.

(i)
The sixty-day period for deciding the claim on review may be extended for sixty
days if the Committee determines that special circumstances require an extension
of time for determination of the claim, provided the Committee notifies the
claimant, prior to the expiration of the initial sixty-day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

(ii)
In the event that the time period is extended due to a claimant’s failure to
submit information necessary to decide a claim on review, the claimant shall
have sixty days within which to provide the necessary information and the period
for making the claim determination on review shall be tolled from the date on
which the notification of the extension is sent to the claimant until the date
on which the claimant responds to the request for additional information or, if
earlier, the expiration of sixty days.

(iii)
The Committee’s review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(e)
Notice of Adverse Determination for Claim on Review. A notice of an adverse
determination for a claim on review shall be set forth in a manner calculated to
be understood by the claimant:

(i)
the specific reasons for the denial;




‑13‑



--------------------------------------------------------------------------------




(ii)
references to the specific provisions of this Plan (or other applicable Plan
document) on which the adverse determination is based;

(iii)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(iv)
a statement describing any voluntary appeal procedures offered by the Plan and
the claimant’s right to obtain information about such procedures.

Section 8.3. Rules and Regulations.
(a)
Adoption of Rules. Any rule not in conflict or at variance with the provisions
hereof may be adopted by the Authorized Officer or the Committee.

(b)
Specific Rules.

(i)
No inquiry or question shall be deemed to be a claim or a request for a review
of a denied claim unless made in accordance with the established claims and
review procedures. The Committee may require that any claim for benefits and any
request for a review of a denied claim be filed on forms to be furnished by the
Committee upon request.

(ii)
All decisions on claims shall be made by the Committee, unless delegated as
provided for in the Plan, in which case references in this section shall be
treated as references to the delegate of the Committee.

(iii)
Claimants may be represented by a lawyer or other representative at their own
expense, but the Committee reserves the right to require the claimant to furnish
written authorization and establish reasonable procedures for determining
whether an individual has been authorized to act on behalf of a claimant. A
claimant’s representative shall be entitled to copies of all notices given to
the claimant.

(iv)
The decision on a claim and on a request for a review of a denied claim may be
provided to the claimant in electronic form instead of in writing.

(v)
In connection with the review of a denied claim, the claimant or the claimant’s
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits.




‑14‑



--------------------------------------------------------------------------------




(vi)
The time period within which a benefit determination will be made shall begin to
run at the time a claim or request for review is filed in accordance with the
claims and review procedures, without regard to whether all the information
necessary to make a benefit determination accompanies the filing.

(vii)
The claims and review procedures shall be administered with appropriate
safeguards so that benefit claim determinations are made in accordance with
governing plan documents and, where appropriate, the plan provisions have been
applied consistently with respect to similarly situated claimants.

(viii)
For the purpose of this section, a document, record, or other information shall
be considered “relevant” if such document, record, or other information: (i) was
relied upon in making the benefit determination; (ii) was submitted, considered,
or generated in the course of making the benefit determination, without regard
to whether such document, record, or other information was relied upon in making
the benefit determination; (iii) demonstrates compliance with the administration
processes and safeguards designed to ensure that the benefit claim determination
was made in accordance with governing plan documents and that, where
appropriate, the Plan provisions have been applied consistently with respect to
similarly situated claimants; and (iv) constitutes a statement of policy or
guidance with respect to the Plan concerning the denied treatment option or
benefit for the claimant’s diagnosis, without regard to whether such advice or
statement was relied upon in making the benefit determination.

(ix)
The Committee may, in its discretion, rely on any applicable statute of
limitation or deadline as a basis for denial of any claim.

Section 8.4. Deadline to File Claim. To be considered timely under the Plan’s
claim and review procedures, a claim must be filed with the Authorized Officer
within one (1) year after the claimant knew or reasonably should have known of
the principal facts upon which the claim is based. If or to the extent that the
claim relates to a failure to effect a Participant’s or Beneficiary’s investment
directions or a Participant’s election regarding contributions, a claim must be
filed with the Authorized Officer within thirty (30) days after the claimant
knew or reasonably should have known of the principal facts upon which the claim
is based.
Section 8.5. Exhaustion of Administrative Remedies. Notwithstanding any
provision in this Plan, the exhaustion of the claims and review procedures is
mandatory for resolving every claim and dispute arising under the Plan. As to
such claims and disputes: (i) no legal action to recover Plan benefits or to
enforce or clarify rights under the Plan under any provision of law, whether or
not statutory, may be commenced until the claims and review procedures set forth
herein have been exhausted in the entirety; and (ii) in any such legal action
all explicit and all implicit determinations



‑15‑



--------------------------------------------------------------------------------




by the Committee (including, but not limited to, determinations as to whether
the initial request for benefits or request for review was timely filed) shall
be afforded the maximum deference permitted by law.
Section 8.6. Deadline to File Legal Action. No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under any provision of
law, whether or not statutory, may be brought by any claimant on any matter
pertaining to the Plan unless the legal action is commenced in the proper forum
before the earlier of: (i) thirty months after the date the claimant knew or
reasonably should have known of the principal facts on which the claim is based,
or (ii) six months after the date the claimant has exhausted the claims and
review procedures.
Section 8.7. Knowledge of Fact by Participant Imputed to Beneficiary and Others.
Knowledge of all facts that a Participant knew or reasonably should have known
shall be imputed to every claimant who is or claims to be a Beneficiary of the
Participant or otherwise claims to derive an entitlement by reference to the
Participant for the purpose of applying the previously specified periods.


ARTICLE 9

MISCELLANEOUS
Section 9.1. No Guarantee of Employment or Retention to Perform Services.
Neither the adoption and maintenance of the Plan nor the execution by the
Company of a Deferral Election Agreement with any Participant shall be deemed to
be a contract of employment or for the performance of services between the
Company and any Participant. Nothing contained herein shall give any Participant
the right to be retained in the employ of the Company or to perform services for
the Company, or to interfere with the right of the Company to discharge any
Participant at any time, nor shall it give the Company the right to require any
Participant to remain in its employ or to perform services for it or to
interfere with the Participant’s right to terminate his or her employment or
performance of services at any time.
Section 9.2. Release. Any payment of benefits to or for the benefit of a
Participant or a Participant’s Beneficiaries that is made in good faith by the
Company in accordance with the Company’s interpretation of its obligations
hereunder, shall be in full satisfaction of all claims against the Company for
benefits under the Plan to the extent of such payment.
Section 9.3. Notices. Any notice permitted or required under the Plan shall be
in writing and shall be hand‑delivered or sent, postage prepaid, by first class
mail, or by certified or registered mail with return receipt requested, to the
Committee, if to the Company, or to the address last shown on the records of the
Company, if to a Participant or Beneficiary. If a form or document must be filed
with or received by the Company, the Committee, the Authorized Officer, the
Human Resources Department or other entity (the “Appropriate Entity”), it must
be actually received by the Appropriate Entity to be effective. The
determination of whether or when a form or document has been received by the
Appropriate Entity shall be made by the Committee on the basis of what documents
are



‑16‑



--------------------------------------------------------------------------------




acknowledged by the Appropriate Entity to be in its actual possession without
regard to the “mailbox rule” or similar rule of evidence. The absence of a
document in the Appropriate Entity’s records and files shall be conclusive and
binding proof that the document was not received by the Appropriate Entity.
Section 9.4. Nonalienation. No benefit payable at any time under the Plan will
be subject in any manner to alienation, sale, transfer, assignment, pledge,
levy, attachment, or encumbrance of any kind, except with respect to a domestic
relations order that the Committee determines to be a Qualified Domestic
Relations Order.
Section 9.5. Withholding. The Company may withhold from any payment of benefits
or other compensation payable to a Participant or Beneficiary, or the Committee
may direct the Trustee to withhold from any payment of benefits to a Participant
or Beneficiary, such amounts as the Committee determines are reasonably
necessary to pay any taxes or other amounts required to be withheld under
applicable law.
Section 9.6. Captions. Article and section headings and captions are provided
for purposes of reference and convenience only and shall not be relied upon in
any way to construe, define, modify, limit, or extend the scope of any provision
of the Plan.
Section 9.7. Binding Agreement. This Plan shall be binding on the parties
hereto, their heirs, executors, administrators, and successors in interest.
Section 9.8. Invalidity of Certain Provisions. If any provision of the Plan is
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision of the Plan and the Plan shall be construed and
enforced as if such provision had not been included. The Plan is subject to
section 409A of the Code. Each provision shall be interpreted and administered
accordingly. If any provision of the Plan does not conform to the requirements
of section 409A of the Code, such that the inclusion of the provision would
result in loss of the Plan’s intended tax deferral, the Plan shall be construed
and enforced as if such provision had not been included.
Section 9.9. No Other Agreements. The terms and conditions set forth herein,
together with the Deferral Election Agreements entered into between the Company
and Participants, constitute the entire understanding of the Company and the
Participants with respect to the matters addressed herein.
Section 9.10. Incapacity. In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant’s spouse, parent, brother, sister or other person deemed
by the Committee to have incurred expenses for the care of such Participant,
unless a duly qualified guardian or other legal representative has been
appointed.
Section 9.11. Counterparts. This Plan may be executed in any number of
counterparts, each of which when duly executed by the Company shall be deemed to
be an original, but all of which shall together constitute but one instrument,
which may be evidenced by any counterpart.



‑17‑



--------------------------------------------------------------------------------




Section 9.12. Participating Affiliates. Any Affiliate of the Company may adopt
the Plan with the permission of the Company and according to such rules as may
be established from time to time by the Company in its discretion, and thereby
become a “Participating Affiliate” in the Plan.
Section 9.13. Sole Source of Benefits. Neither the Company nor any of its
officers nor any member of its Board of Directors nor any members of the
Committee in any way guarantee a Participant’s Account against loss or
depreciation, nor do they guarantee the payment of any benefit or amount which
may become due and payable hereunder to any Participant, Beneficiary, or other
person. Each Participant, Beneficiary, or other person entitled at any time to
payments hereunder shall look solely to the assets of the Company for such
payments. If an Account shall have been distributed to a Participant,
Beneficiary, or any other person entitled to the receipt thereof, such
Participant, Beneficiary, or other person, as the case may be, shall have no
further right or interest in the other assets.
Section 9.14 Electronic Media. Notwithstanding anything in the Plan to the
contrary, but subject to the requirements of the Code or other applicable law,
any action or communication otherwise required to be taken or made in writing by
a Participant or Beneficiary or by the Company or Committee shall be effective
if accomplished by another method or methods required or made available by the
Company or Committee, or their agent, with respect to that action or
communication, including e‑mail, telephone response systems, intranet systems,
or the Internet.
Section 9.15. ERISA Status. The Plan is maintained with the understanding that
the Plan is not subject to ERISA with respect to: (i) non‑employee Directors
because they are not employees, and (ii) employees because the Plan is not
intended to provide retirement income for employees or defer compensation to
termination or a period after termination.
Section 9.16. Internal Revenue Code Status. The Plan is maintained as a
nonqualified deferred compensation arrangement under section 409A of the Code.
Notwithstanding the foregoing, neither the Company nor any of its officers,
directors, agents or affiliates shall be obligated, directly or indirectly, to
any Participant or any other person for any taxes, penalties, interest or like
amounts that may be imposed on the Participant or other person on account of any
amounts under this Plan or on account of any failure to comply with the Code.
Section 9.17. Choice of Law. This instrument has been executed and delivered in
the State of Minnesota and, except to the extent that federal law is
controlling, shall be construed and enforced in accordance with the laws of the
State of Minnesota (except that the state law will be applied without regard to
any choice of law provisions).
Section 9.18. Choice of Venue. Any claim or action brought with respect to this
Plan shall be brought in the Federal courts of Hennepin County of the State of
Minnesota.





‑18‑

